

116 S4161 IS: Ban Birth Tourism Act of 2020
U.S. Senate
2020-07-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4161IN THE SENATE OF THE UNITED STATESJuly 2, 2020Mrs. Blackburn (for herself and Mrs. Loeffler) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo amend the Immigration and Nationality Act to provide for inadmissibility for certain aliens seeking citizenship for children by giving birth in the United States, and for other purposes.1.Short titleThis Act may be cited as the Ban Birth Tourism Act of 2020.2.Inadmissibility for aliens seeking citizenship for children by giving birth in the United StatesSection 212(a)(10) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(10)) is amended by adding at the end the following:(F)Aliens seeking citizenship for children by giving birth in the United States(i)In generalAny alien seeking admission as a nonimmigrant under section 101(a)(15)(B) for the primary purpose of obtaining United States citizenship for a child by giving birth to the child in the United States is inadmissible.(ii)Rule of constructionNothing in this subparagraph may be construed to render inadmissible an alien seeking legitimate medical treatment relating to childbirth if obtaining citizenship for the child is not the primary purpose for seeking admission..